Case 2:19-cv-00318-GZS Document 48 Filed 04/29/20 Page 1 of 1              PageID #: 422



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

  DERON BARTON, et al.,                     )
                                            )
                        Plaintiffs,         )
         v.                                 )      No. 2:19-cv-318-GZS
                                            )
  VILLAGE MORTGAGE COMPANY,                 )
  et al.,                                   )
                                            )
                        Defendants          )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 45) filed March 3, 2020, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that default is entered against Defendant Village

  Mortgage Company.



                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

  Dated this 29th day of April, 2020.
